DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.  Claims 1 – 16 are currently pending in this application.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 9 recites the limitations "first configuration information" in line 5 from the top of the page 4 of the claim listing, “second configuration information” in line 6 from the top of the page 4 of the claim listing, and “the CSI” in line 8 from the top of the page 4 of the claim listing.  There is insufficient antecedent basis for these limitations in the claim. For further examination, “the CSI” is assumed to refer to “the first CSI”, since it is claimed to be based on “synchronization signal”.
Claim 13 recites the limitation “the CSI” in line 5 from the top of the page 5 of the claim listing.  There is insufficient antecedent basis for this limitation in the claim. For further examination, “the CSI” is assumed to refer to “the first CSI”, since it is claimed to be based on “synchronization signal”.
Claims 10 – 12 and 14 – 16 are rejected as being dependent from the rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180054786 (Yamada).
Regarding claim 1, Yamada teaches “A method for receiving channel state information (CSI) of a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, first configuration information associated with a synchronization signal, and second configuration information associated with a CSI-reference signal (paragraph 0093: the PCell may transmit to the terminal apparatus 2A, assistance information. The terminal apparatus 2A receives the assistance information from the PCell and may perform synchronization/measurement (for example, Radio Resource Management (RRM) measurement). Paragraphs 0094 – 0097 describe what may be included in the assistance information. Paragraph 0098: The configuration information of the CSI-RS for measurement (“second configuration information associated with a CSI-reference signal”) may be associated with the configuration information of the synchronization signal (“first configuration information associated with a synchronization signal”). The base station apparatus 1A may incorporate the synchronization signal ID into the configuration information of the CSI-RS for measurement and associate the configuration information of the CSI-RS for measurement with the configuration information of the synchronization signal by using the synchronization signal ID. Paragraph 0099: the configuration information of the CSI-RS for measurement (“second configuration information associated with a CSI-reference signal”) and the configuration information of the synchronization signal (“first configuration information associated with a synchronization signal”) may be configured simultaneously.); and
receiving, from the terminal, first CSI based on the synchronization signal or second CSI based on the CSR-RS, wherein the first CSI is generated based on the synchronization signal and the second CSI is generated based on the CSI-RS (paragraphs 0100 – 0101: The terminal apparatus 2A performs synchronization/measurement on the basis of the PCell assistance information, and reports to the base station apparatus 1A/1B, results that satisfy conditions such as Reference Signal Received Power (RSRP). The terminal apparatus 2A may report some or all of the RSRP, information regarding the CSI-RS (“receiving, from the terminal, … second CSI based on the CSR-RS”).  The RSRP or RSRQ may be measured by the CSI-RS.  The information regarding the CSI-RS is some or all of the ID of the measurement CSI-RS, CSI-RS configuration, the position of the CSI-RS, the RSRP, and the RSRQ. In other words, at least reception of “second CSI based on the CSR-RS” is disclosed.  Since the claim is written in the alternative form (“A or B”), it is sufficient to meet at least one of the limitations “A” or “B” in the claim to meet the limitations of the whole claim. In this case, the limitation “B” is met.),
wherein the first configuration information configures to generate the first CSI based on the synchronization signal, and the second configuration information configures to generate the second CSI based on the CSI-RS (paragraphs 0100 – 0101: The terminal apparatus 2A performs synchronization/measurement on the basis of the PCell assistance information.  In other words, to perform the measurements described in paragraph 0101, and specifically based on CSI-RS, the terminal inherently uses the configuration information previously received from the base station in the form of assistance information.  With respect to “first configuration information configures to generate the first CSI based on the synchronization signal”, paragraph 0095: The PCell assistance information includes a synchronization signal configuration list. Paragraph 0096 further defines what parameters of the synchronization signal are included in the configuration information. Receipt of all this configuration information by the terminal would be “to generate the first CSI based on the synchronization signal” (since it provides the parameters of the synchronization signal that would be required for any CSI based on that) regardless of whether the actual “first CSI based on the synchronization signal” is generated or not, which is claimed on alternative basis with generation of “second CSI based on the CSI-RS”. In other words, the claim does not require actual generation of “first CSI based on the synchronization signal” as long as there is generation of “second CSI based on the CSI-RS”.), and
wherein the first CSI includes reference signal received power (RSRP) information for wideband based on the synchronization signal (this limitation further limits and defines the limitation “A” above (“first CSI based on the synchronization signal”) which is claimed on alternative basis with the limitation “B” (“second CSI based on the CSR-RS”). It was shown that Yamada meets the limitation “B”, therefore, it is not necessary to meet the limitation “A” and its dependencies to meet the entire claim).”
Regarding claim 5, this claim is rejected because of the same reasons as set forth in the rejection of claim 1 because they have similar limitations. Claim 5 additionally recites, by a terminal, “measuring the synchronization signal”. This is disclosed by Yamada, paragraph 0101: The terminal apparatus 2A may report information regarding the synchronization signal. The information regarding the synchronization signal is some or all of the synchronization signal ID and the difference from the center frequency. The latter at least implies that the terminal is “measuring the synchronization signal” at least to determine the difference.
Regarding claim 9, this claim is for “a base station” performing the method claimed in claim 1. It was shown above with respect to rejection of claim 1 that Yamada teaches all steps of the method of claim 1. Therefore, claim 9 is rejected because of the same reasons as set forth in the rejection of claim 1 because they have similar limitations. Claim 9 additionally claims “a transceiver”, which is disclosed as combination of a transmission unit 103 and a reception unit 104 in FIG 3, and "a controller”, which is disclosed as a control unit 102 in FIG 3.
Regarding claim 13, this claim is for “a terminal” performing the method claimed in claim 5. It was shown above with respect to rejection of claims 5 and 1 that Yamada teaches all steps of the method of claim 5. Therefore, claim 13 is rejected because of the same reasons as set forth in the rejection of claim 5 because they have similar limitations. Claim 13 additionally claims “a transceiver”, which is disclosed as combination of a reception unit 204 and transmission unit 203 in FIG 4, and "a 
Regarding claims 3, 7, 11 and 15, “wherein the first CSI includes a signal-to-noise and interference ratio (SINR) based on the synchronization signal (since the respective parent claims are written in the alternative form (“A or B”), it is sufficient to meet at least one of the limitations “A” or “B” in the respective parent claim and its dependencies in the respective current claim to meet the current claim. In this case the alternative limitation “B” in the respective parent claim does not have any dependencies in the respective current claim.).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8, 10, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180054786 (Yamada) in view of US 20140254715 (Bareev).
Regarding claims 2, 6, 10 and 14, Yamada does not teach “wherein a single antenna port is defined for the synchronization signal.”
Bareev teaches that in LTE, downlink synchronization signals are assigned to a single logical antenna port.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to assign a single logical antenna port for the downlink synchronization signals, as disclosed by Bareev, in the system of Yamada. Doing so would have simply conformed to the LTE standard.
Regarding claims 4, 8, 12 and 16, Yamada in combination with Bareev teaches or fairly suggests “wherein a physical channel associated with the synchronization signal is transmitted based on the single antenna port (Bareev, paragraph 0021: To support synchronization in LTE, there are special downlink physical synchronization signals (primary and secondary). Since, as stated in paragraph 0020, synchronization signals are assigned to a single logical antenna port, these physical downlink synchronization signals are, therefore, “transmitted based on the single antenna port”).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648